Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 12/20/2021.  In the Amendment, Applicant amended claims 1, 17 and 20. As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-20.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-16 and 21-52 (renumbered 1-48) are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 12/20/2021 and 12/22/2021  has been considered (see form-1449, MPEP 609).

Terminal Disclaimer
The Terminal Disclaimer filed on 02/18/2022 has been acknowledged and has been approved.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Ryan A. Heck (client’s representative, Reg. No. 51,795) at the telephone number (503) 595-5300 on 2/18/2022 with regards to the claims’ formality and suggested the applicant to amendment the independent claims 17 and 20 to be the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 17-20 are canceled.
Claims 21-52 are newly added.

1.	(Previously Presented)  A computing system comprising:
one or more memories; 
one or more hardware processing units coupled to the one or more memories; and

creating a first schema for a first virtual table in a data dictionary, the first schema comprising a first logical pointer specifying a location for data associated with at least portion of the first virtual table, the first logical pointer having a first value specifying a first location of at least a first portion of the first virtual table, the at least a first portion of the first virtual table comprising first data and defined according to the first schema, wherein a single value assigned to the first logical pointer solely determines a location from which data for the at least a first portion of the first virtual table is to be retrieved, the first location located in in-memory storage of a central computing system hosting a database management system, the database management system comprising dynamic storage, the first location not being in the dynamic storage, wherein the dynamic storage comprises an in-memory buffer cache and persistent storage and data stored in the dynamic storage can be transferred between the in-memory buffer cache and the persistent storage;
receiving a first query, the first query requesting at least a portion of data stored in the second table;
following the first logical pointer to the first location;
retrieving at least a first portion of data stored in the at least a first portion of the first virtual table;
receiving a request to update the first logical pointer to a second value, the second value specifying at least a second portion of a second table at a second 
assigning the second value to the first logical pointer variable in place of the first value;
receiving a second query, the second query requesting at least a portion of data stored in the second table;
following the first logical pointer to the second location; and
retrieving at least a second portion of data stored in the at least a first portion of the first virtual table, where the at least a second portion of data is the same as the at least a first portion of data or is different than the at least a first portion of data.  

2.	(Original) The computing system of claim 1, the operations further comprising:
transferring data from the first table between the in-memory storage and the dynamic storage.  

3.	(Original) The computing system of claim 2, wherein a plurality of data subsets are defined for the first virtual table and data for the data subsets may be transferred between the in-memory storage and the dynamic storage for discrete individual subsets.   

4.	(Original) The computing system of claim 1, the operations further comprising:


5.	(Original) The computing system of claim 4, the operations further comprising:
when data for the second table is transferred between the in-memory buffer cache and the persistent storage, updating the value of the first logical pointer.

6.	(Original) The computing system of claim 4, the operations further comprising:
monitoring use statistics for the first virtual table;
determining that the use statistics satisfy a threshold, wherein the transferring is executed in response to the determining.

7.	(Original) The computing system of claim 1, the operations further comprising:
transferring data for the second table between the persistent storage and the in-memory buffer cache.

8.	(Original) The computing system of claim 7, the operations further comprising:
monitoring use statistics for the first virtual table; and


9.	(Original) The computing system of claim 1, the operations further comprising:
monitoring use statistics for the first virtual table;
determining that the use statistics satisfy a threshold; and
generating the request to update the first logical pointer in response to determining that the use statistics satisfy a threshold.

10.	(Original) The computing system of claim 1, wherein the second table is a first partition of a third table having at least a second partition stored in a fourth table, wherein a dynamic storage manager manages the dynamic storage and the first and second partitions are independently transferrable between the in-memory buffer cache and the persistent storage.

11.	(Original) The computing system of claim 1, wherein the second table is a first partition of a third table having at least a second partition stored in a fourth table, wherein the first and second partitions are independently transferrable between the in-memory storage and the dynamic storage.

12.	(Original) The computing system of claim 1, the operations further comprising:

creating the replica table;
receiving a request to update the value of the first logical pointer to reference the replica table; and
updating the value of the first logical pointer to reference the replica table.

13.	(Original) The computing system of claim 1, the operations further comprising:
determining that the first data should be stored in a third table located in a data lake;
transferring the first data to the third table; and
updating the value of the first logical pointer to reference the third table.

14.	(Original) The computing system of claim 1, the operations further comprising:
determining that the first data should be stored in a third table located in a cache of the central computing system, the cache being different than the buffer cache of the dynamic storage;
transferring the first data to the third table; and
updating the value of the first logical pointer to reference the third table.

15.	(Original) The computing system of claim 1, the operations further comprising:

altering a loading format for the second table as specified in the request.  

16.	(Original) The computing system of claim 1, the operations further comprising:
updating the value of the first logical pointer to reference a third table located on a federated database system.

17-20	(Cancelled)

21.	(New)  A method, implemented in a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, the method comprising:
creating a first schema for a first virtual table in a data dictionary, the first schema comprising a first logical pointer specifying a location for data associated with at least portion of the first virtual table, the first logical pointer having a first value specifying a first location of at least a first portion of the first virtual table, the at least a first portion of the first virtual table comprising first data and defined according to the first schema, wherein a single value assigned to the first logical pointer solely determines a location from which data for the at least a first portion of the first virtual table is to be retrieved, the first location located in in-memory storage of a central computing system hosting a database management system, the database management system comprising dynamic 
receiving a first query, the first query requesting at least a portion of data stored in the second table;
following the first logical pointer to the first location;
retrieving at least a first portion of data stored in the at least a first portion of the first virtual table;
receiving a request to update the first logical pointer to a second value, the second value specifying at least a second portion of a second table at a second location, the second table defined according to the first schema and the second location being in the dynamic storage; 
assigning the second value to the first logical pointer variable in place of the first value;
receiving a second query, the second query requesting at least a portion of data stored in the second table;
following the first logical pointer to the second location; and
retrieving at least a second portion of data stored in the at least a first portion of the first virtual table, where the at least a second portion of data is the same as the at least a first portion of data or is different than the at least a first portion of data.  

22.	(New) The method of claim 21, further comprising:


23.	(New) The method of claim 22, wherein a plurality of data subsets are defined for the first virtual table and data for the data subsets may be transferred between the in-memory storage and the dynamic storage for discrete individual subsets.   

24.	(New) The method of claim 21, further comprising:
transferring data for the second table between the in-memory buffer cache and the persistent storage.

25.	(New) The method of claim 24, further comprising:
when data for the second table is transferred between the in-memory buffer cache and the persistent storage, updating the value of the first logical pointer.

26.	(New) The method of claim 24, further comprising:
monitoring use statistics for the first virtual table;
determining that the use statistics satisfy a threshold, wherein the transferring is executed in response to the determining.

27.	(New) The method of claim 21, further comprising:
transferring data for the second table between the persistent storage and the in-memory buffer cache.

28.	(New) The method of claim 27, further comprising:
monitoring use statistics for the first virtual table; and
determining that the use statistics satisfy a threshold, wherein the transferring is executed in response to the determining.

29.	(New) The method of claim 21, further comprising:
monitoring use statistics for the first virtual table;
determining that the use statistics satisfy a threshold; and
generating the request to update the first logical pointer in response to determining that the use statistics satisfy a threshold.

30.	(New) The method of claim 21, wherein the second table is a first partition of a third table having at least a second partition stored in a fourth table, wherein a dynamic storage manager manages the dynamic storage and the first and second partitions are independently transferrable between the in-memory buffer cache and the persistent storage.

31.	(New) The method of claim 21, wherein the second table is a first partition of a third table having at least a second partition stored in a fourth table, wherein the first and second partitions are independently transferrable between the in-memory storage and the dynamic storage.


receiving a request to create a replica table of the first table;
creating the replica table;
receiving a request to update the value of the first logical pointer to reference the replica table; and
updating the value of the first logical pointer to reference the replica table.

33.	(New) The method of claim 21, further comprising:
determining that the first data should be stored in a third table located in a data lake;
transferring the first data to the third table; and
updating the value of the first logical pointer to reference the third table.

34.	(New) The method of claim 21, further comprising:
determining that the first data should be stored in a third table located in a cache of the central computing system, the cache being different than the buffer cache of the dynamic storage;
transferring the first data to the third table; and
updating the value of the first logical pointer to reference the third table.

35.	(New) The method of claim 21, further comprising:
receiving request to alter a loading format of the second table between page loadable and column format; and


36.	(New) The method of claim 21, further comprising:
updating the value of the first logical pointer to reference a third table located on a federated database system.

37.	(New) One or more non-transitory computer-readable storage media comprising:
computer-executable instructions that, when executed by a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, cause the computing system to create a first schema for a first virtual table in a data dictionary, the first schema comprising a first logical pointer specifying a location for data associated with at least portion of the first virtual table, the first logical pointer having a first value specifying a first location of at least a first portion of the first virtual table, the at least a first portion of the first virtual table comprising first data and defined according to the first schema, wherein a single value assigned to the first logical pointer solely determines a location from which data for the at least a first portion of the first virtual table is to be retrieved, the first location located in in-memory storage of a central computing system hosting a database management system, the database management system comprising dynamic storage, the first location not being in the dynamic storage, wherein the dynamic storage comprises an in-memory buffer cache and persistent storage and data stored in the dynamic storage can be transferred between the in-memory buffer cache and the persistent storage;

computer-executable instructions that, when executed by the computing system, cause the computing system to follow the first logical pointer to the first location;
computer-executable instructions that, when executed by the computing system, cause the computing system to retrieve at least a first portion of data stored in the at least a first portion of the first virtual table;
computer-executable instructions that, when executed by the computing system, cause the computing system to receive a request to update the first logical pointer to a second value, the second value specifying at least a second portion of a second table at a second location, the second table defined according to the first schema and the second location being in the dynamic storage; 
computer-executable instructions that, when executed by the computing system, cause the computing system to assign the second value to the first logical pointer variable in place of the first value;
computer-executable instructions that, when executed by the computing system, cause the computing system to receive a second query, the second query requesting at least a portion of data stored in the second table;
computer-executable instructions that, when executed by the computing system, cause the computing system to follow the first logical pointer to the second location; and
computer-executable instructions that, when executed by the computing system, cause the computing system to retrieve at least a second portion of data stored in the at 

38.	(New) The one or more non-transitory computer-readable storage media of claim 37, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to transfer data from the first table between the in-memory storage and the dynamic storage.  

39.	(New) The one or more non-transitory computer-readable storage media of claim 38, wherein a plurality of data subsets are defined for the first virtual table and data for the data subsets may be transferred between the in-memory storage and the dynamic storage for discrete individual subsets.   

40.	(New) The one or more non-transitory computer-readable storage media of claim 37, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to transfer data for the second table between the in-memory buffer cache and the persistent storage.

41.	(New) The one or more non-transitory computer-readable storage media of claim 40, further comprising:


42.	(New) The one or more non-transitory computer-readable storage media of claim 40, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to monitor use statistics for the first virtual table;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine that the use statistics satisfy a threshold, wherein the transferring is executed in response to the determining.

43.	(New) The one or more non-transitory computer-readable storage media of claim 37, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to transfer data for the second table between the persistent storage and the in-memory buffer cache.

44.	(New) The one or more non-transitory computer-readable storage media of claim 43, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to monitor use statistics for the first virtual table; and


45.	(New) The one or more non-transitory computer-readable storage media of claim 37, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to monitor use statistics for the first virtual table;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine that the use statistics satisfy a threshold; and
computer-executable instructions that, when executed by the computing system, cause the computing system to generate the request to update the first logical pointer in response to determining that the use statistics satisfy a threshold.

46.	(New) The one or more non-transitory computer-readable storage media of claim 37, wherein the second table is a first partition of a third table having at least a second partition stored in a fourth table, wherein a dynamic storage manager manages the dynamic storage and the first and second partitions are independently transferrable between the in-memory buffer cache and the persistent storage.

47.	(New) The one or more non-transitory computer-readable storage media of claim 37, wherein the second table is a first partition of a third table having at least a 

48.	(New) The one or more non-transitory computer-readable storage media of claim 37, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to receive a request to create a replica table of the first table;
computer-executable instructions that, when executed by the computing system, cause the computing system to create the replica table;
computer-executable instructions that, when executed by the computing system, cause the computing system to receive a request to update the value of the first logical pointer to reference the replica table; and
computer-executable instructions that, when executed by the computing system, cause the computing system to update the value of the first logical pointer to reference the replica table.

49.	(New) The one or more non-transitory computer-readable storage media of claim 37, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to determine that the first data should be stored in a third table located in a data lake;

computer-executable instructions that, when executed by the computing system, cause the computing system to update the value of the first logical pointer to reference the third table.

50.	(New) The one or more non-transitory computer-readable storage media of claim 37, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to determine that the first data should be stored in a third table located in a cache of the central computing system, the cache being different than the buffer cache of the dynamic storage;
computer-executable instructions that, when executed by the computing system, cause the computing system to transfer the first data to the third table; and
computer-executable instructions that, when executed by the computing system, cause the computing system to update the value of the first logical pointer to reference the third table.

51.	(New) The one or more non-transitory computer-readable storage media of claim 37, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to receive request to alter a loading format of the second table between page loadable and column format; and


52.	(New) The one or more non-transitory computer-readable storage media of claim 37, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to update the value of the first logical pointer to reference a third table located on a federated database system.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 09/29/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Creedon et al. (US Patent 10,896,176,  hereinafter Creedon) in view of Rohr et al. (US Patent 8,874,620, hereinafter Rohr) and further in view of Sawhney et al. (US PGPUB 2018/0121129, hereinafter Sawhney). 
	The invention is directed: managing data in a data store by a database management system which relate to table schemas that have logical pointers that can be used to references tables at different locations.
 	The closest prior arts are Creedon et al. (US Patent 10,896,176,  hereinafter Creedon) in view of Rohr et al. (US Patent 8,874,620, hereinafter Rohr) and further in view of Sawhney et al. (US PGPUB 2018/0121129, hereinafter Sawhney) are generally 
 	However, none of Creendon, Rohr and Sawhney teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 21 and 37. For examples, it failed to teach creating a first schema for a first virtual table in a data dictionary, the first schema comprising a first logical pointer specifying a location for data associated with at least portion of the first virtual table, the first logical pointer having a first value specifying a first location of at least a first portion of the first virtual table, the at least a first portion of the first virtual table comprising first data and defined according to the first schema, wherein a single value assigned to the first logical pointer solely determines a location from which data for the at least a first portion of the first virtual table is to be retrieved, the first location located in in-memory storage of a central computing system hosting a database management system, the database management system comprising dynamic storage, the first location not being in the dynamic storage, wherein the dynamic storage comprises an in-memory buffer cache and persistent storage and data stored in the dynamic storage can be transferred between the in-memory buffer cache and the persistent storage; receiving a request to update the first logical pointer to a second value, the second value specifying at least a second portion of a second table at a second location, the 

This feature in light of other features, when considered as a whole, in the independent claims 1, 21 and 37 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 21 and 37. 
	The dependent claims depending upon claims 1, 21 and 37 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163